 

BO

oOo fe NY Dn ee Se

 

 

Case 2:18-cv-01287-JLR Document 46 Filed 10/28/19 Page 1 of 4

The Honorable James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

NAXOS, LLC, d/b/a Spiros Greek Restaurant,

Plaintiff, No. 2:18-cv-01287-JLR
v, AWD OLORE
STIPULATED MOTIONIFOR RELIEF

AMERICAN FAMILY INSURANCE FROM DISCOVERY DEADLINE
COMPANY, a foreign insurer,
NOTED ON MOTION CALENDAR:

Defendant. OCTOBER 28, 2019

 

 

STIPULATION

Pursuant to LCR 7(j) and 10(g), the parties hereby stipulate and jointly request that this
Court continue the deadline to complete discovery by five (5) days, from November 12, 2019 to
November 19, 2019, for the limited purpose of completing two (2) depositions.

‘Counsel for the parties have conferred and have undertaken substantial efforts to schedule
all depositions prior to the discovery deadline, The parties are agreed that relief from the |
discovery deadline for completion of two scheduled depositions is warranted. The parties agree
that all other case deadlines will remain in place,

The parties propose scheduling depositions as follows:

STIPULATED MOTION FOR RELIEF FROM DISCOVERY }CELLER ROHRBACK LLP,
DEADLINE 4201 Third Avanua, Sulte 3200
(2:18-cv-01287-JLR) - | TELEEHONG: (208) 625-4900

FACSIMILE: (206) 623-3364

 

 
 

 

 

Case 2:18-cv-01287-JLR | Document 46 Filed 10/28/19 Page 2 of 4

November 14, 2019: Glenn Bangen, American Family Fed. R. Civ. P. 30(b)(6)
corporate designee
November 19, 2019: Erik Boe, American Family adjuster (fact witness)

IT IS SO STIPULATED,

KELLER RO AGI L.D.P.
13/4 | By / if il I i 40393

William C, Smart, WSBA #8192
Tan 8, Bi “WSBA #31431

Jeff N. Comstock, WSBA #41575
Nathan Nanfelt, WSBA #45273
1201 Third Avenue, Suite 3200
Seattle, WA 98101

Tel: 206-623-1900 | Fax: 206-623-3384
wsmatt@kellerrohrback.com;
ibirk@kellerrohrback,com;
jcomstock@kellerrohrback. com
nnaenfelt@kellerrohrback.com
Attorneys for Plaintiff

 

LETHER & ASSOCIATES, PLLC

By /. Vy LC: Stes if 7 if g SZ t Pat
Fhomas Lether, Hea #18089
Eric Neal, WSBA #31863-
1848 Westlake Avenue North, Suite 100
Seattle, WA 98109
Tel: 206-467-5444 | Fax: 206-467-5544
tlether@letherlaw.com; eneal@letherlaw.com
Attorneys for Plaintiff

 

COLE! ve HE

pave, (OV BMG n fae a

Leid, WSBA #25075

on Aeremy L. Muth, WSBA #52055

_ 505 Westlake Avenue North, Suite 700
Seattle, WA 98109

Tel: 622. 0494 | Fax: 206-587-2476
rleid@cwlhlaw.com; jmuth@cwlhlaw.com
Attorneys for Defendant

 
 
 

| LEID | HALL, PC.
yee

 

STIPULATED MOTION FOR RELIEF FROM DISCOVERY KELLER ROHRBACK L.L.P.
DEADLINE 4201 Third Avenue, Sulle $260

Seattle, WA 98104-3062

(2:18-cv-01287-JLR) - 2 TELEPHONE! (206) 623-4900
FACSIMILE: (200) 623-8384

 

 
 

 

 

Case 2:18-cv-01287-JLR Document 46 Filed 10/28/19 Page 3 of 4

 

ORDER
PURSUANT TO THE PARTIES’ STIPULATION, IT IS HEREBY ORDERED:
I, The parties’ Stipulated Motion for Relief From Discovery Deadline is HEREBY
GRANTED.
2. The parties may conduct depositions as above proposed,
3, All other deadlines remain in place.
Ww
DATED this 9% day of October, 2019.
JAMES L, ROBART
United States District Judge
STIPULATED MO'TION FOR RELIEF FROM DISCOVERY KELLER ROHRBACK LLP,
| DEADLINE 1201 Third Avenwa, Sulle 3200

. Sealite, WA 98161-3052
(2: 18-cv-01287-JLR) «3 TELEPHONE: (206} 829-1000

FACSIMILE: (206) 623.3364

 

 
 

“roo 4A

10
11
12
13

14.

15
16
17
18
19

20 |

21
ae
23
24
25

26

 

 

Case 2:18-cv-01287-JLR Document 46 Filed 10/28/19 Page 4 of 4

CERTIFICATE OF SERVICE
I certify that on 28" day of October, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification of such filing to the

persons listed below:

Rory W, Leid, TT, WSBA #25075

Jeremy L. Muth, WSBA #52055

Cole Wathen Leid Hall, P.c.

303 Battery Street

Seattle, WA 9812]

E: rleid@ewlhlaw.com) jmuth@cwlhlaw.com
Attorneys for Defendant

Eric J, Neal, WSBA #31863
Lether & Associates, PLLC
1848 Westlake Avenue North, Suite 100

 

Seattle, WA 98109 f

E: eneal@letherlaw.com of}!

Attorneys for Plaintiff a! M
Megan ‘Johnston, Legal Assistant
Keller Rohrback L.L.P.
1201 Third Avenue, Suite 3200
Seattle, WA 98101

(206) 623-1900

A846-3063-1850, v. 2 -

STIPULATED MOTION FOR. RELIEF FROM DISCOVERY KELLER ROHREACK L.L.P.
Oni 8oe012 | "nuts WA BOOT SoeE

FACSIMILE: (208) G2a-5584

(2:18-cv-01287-FLR) - 4 TELEPHONE: (206} 623-4900

 

 
